Motion Prepared and Submitted by the following UNREPRESENTED DEBTOR:

Namc: Heather J.E.L. Benedict

Address: 1037 NE 65th Street #Bi 366
Seatt|e, WA 98115

Phone No.: (253) 209-7434

lN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DlSTRlCT OF WASH|NGTON

 

In re:
Heather Jean Elsie Lincoln Benedict

 

. Bankruptcy Number 18-43283 - M Ii-l '

Debtor(s). Chapter __1i

 

MoTlON TO CONF|RM AMENDED PLAN

 

The Debtor(s) hereby move(s) the Court for an Order to Approve Amended P|an

3

. for the following reasons:

1 My plan is proposed in good faith and have enough income to afford plan payments

 

lam on time with plan payments

 

3 | have provided all supporting documents Trustee has required.

 

Dated this 6th day of A ‘| 20 §
--~_ ~Q-’" M%¢g.gxew¢w

Unrepresented Debtor

hill HHBSBL EMUM 3851'1
ea-ewvama aaa saws

', Certificate of Service:

l certify that on April 6, 2019 I mailed a copy of the foregoing Motion and Notlce of
Hearing to the following parties:

 

All parties on the attached mailing mauix.
Mr. .iason Wilson-Aquilar

600 Universitv Street. Suite 1300

Seattle. WA 98101

' ` Trusto€ `

F. Hunter MacDona|d. Cr»editorl
4505 Paciiic-va E Ste A

Tacoma. WA. 98424.
1 CI"€(£\W

Jw;g.z %£»WA?,P '

Umepmcnwd Debtor

